DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant's election with traverse of Group I, claims 1-9 and 18-20 in the reply filed on October 20, 2022 is acknowledged.  Non-elected claims 10-17 are withdrawn from consideration.
The traversal is understood as being on the ground that the process of attaching a flexible film layer 20 to a housing body 10, described in paragraph [0063] of the specification, requires vacuum in order to avoid bubbles in the housing assembly.  This argument is not found persuasive because the standard applied in the restriction requirement was whether the product “as claimed” can be made by another and materially different process.  MPEP 806.05(f).  Although claims should be interpreted in light of the specification disclosure, it is improper to read limitations contained in the specification into the claims.  Both independent claims 1 and 18 broadly recite a “flexible film layer” that is “disposed on”  and “close to” a surface of a housing body.  The term “flexible” is subjective.  The only limitation directed to the recited flexible film layer concerns the property of elongation at break.  The recited film is not otherwise limited, for example, to a particular material, thickness or texture.  The phrases “disposed on”  and “close to” limit film placement or location, but do not require fixed attachment between the film and the housing.  Thus,  in addition to the alternative methods discussed in the restriction requirement, a housing assembly prepared by a process wherein a film is placed adjacent to and not otherwise attached to a housing (e.g., an inner sliding sleeve) would also result in a product meeting the limitations of the independent claims and prepared by a materially different process than the process recited in claim 10.  
Regarding the argument concerning burden, the examiner notes restriction has been made between product and process of making, not an election of species.  No support was given for the conclusion that all the claims can be searched without serious burden.  In addition to the reasons provided in the restriction requirement, of import in this application is that art applicable to a product (e.g., any type of housing having an adjacent film layer) is often not likely to be applicable to a particular process of making.
The restriction requirement is still deemed proper and is therefore made FINAL.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 3-8 and 20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

Regarding claim 3, it is unclear what measurement or unit of measurement is being claimed by the recitation of “viscosity higher than or equal to 16 N/in.”  The examiner found no definition or explanation regarding “N/in” in the specification. In order to advance prosecution, it is noted that the unit “N/in” (Newton/inch) is used when defining hot tack of adhesives or other kinds of peel adhesion strength, but the examiner found no resource linking “N/in” to viscosity.  Also regarding claim 3, it is unclear if this measurement is directed to the final product claimed or to an intermediate property of the adhesive prior to cure.   
	Regarding claims 4 and 20, each of these claims recite a decorative layer that comprises “at least one of an ultraviolet transfer layer, a coating layer or an ink layer.”  Thus claims 4 and 20 are understood as claiming the elements of an ultraviolet transfer layer, a coating layer and an ink layer in the alternative.  But claims 4 and 20 further limit the coating layer location with reference to the ultraviolet transfer layer and the ink layer location with reference to the coating layer, rendering the claim unclear.
 Claims 5-8 are rendered unclear due to their dependency from claim 4.  Claims 5-8 also lack of clarity as to which claim 4 alternative, or combination thereof, is being claimed.  It is suggested the claims be amended to clearly recite the desired alternative or alternatives.  For example, an amendment to claim 5 might recite:  “The housing assembly of claim 4 wherein the decorative layer comprises the ultraviolet transfer layer and the coating layer and wherein the decorative layer further comprises . . . .”  Claim 6 might recite “the housing assembly of claim 4, wherein the decorative layer comprises the ultraviolet transfer layer and wherein the ultraviolet transfer layer satisfies . . . .”
Further regarding claim 5, it is not clear whether the recited “an offset printing pattern layer” is the alternative ink layer of claim 4? Thus, antecedent basis is unclear.
Further regarding claim 7, “at least one coating sub-layer” is recited at lines 1-2 and then “each two adjacent coating sub-layers” is recited at line 4, rendering antecedent basis unclear. 

Regarding claims 5 and 7, it is noted that in view of the numerous Section 112 issues in each of claims 4, 5 and 7, and all of the possibilities for amending each of claims 4, 5 and 7 in order to meet the requirements of Section 112,  consideration of claims 5 and 7 on the merits is not possible at this time.  The examiner directs Applicant’s attention to the art cited at the end of this office action that may be relevant to these claims.
 
Claim Rejections - 35 USC § 102/103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1-4 and 18-20 are rejected under 35 U.S.C. 102 as being anticipated by, or under 35 U.S.C. 103, as being obvious over the teachings of  Ximos Technology, Inc., TWM551564U (hereafter Ximos), discussed with reference to the attached machine translation thereof.
Regarding claims 1 and 18, Ximos teaches a housing assembly (Figs. 1-4) that includes a reinforced glass outer back cover 1 (i.e., housing body) and an inner film  2, the assembly 1,2  may be part of an electronic product, such as the mobile phone illustrated in Fig. 1, which necessarily includes a display screen and a mother board cooperating with the assembly 1,2 as recited in claim 18 (page 4, last paragraph through page 5, second paragraph).  
The housing assembly 1,2 of Ximos further includes a bottom portion and at least one side wall connected with an outer edge of the bottom portion and disposed at an angle thereto (see Fig. 3 illustrating the glass cover 1 prior to application of the film 2 and the angle 11 where the cover 1 bends to form side walls).  Ximos discloses “The tempered glass cover 1 is a transparent arc-shaped cover  body, the cover body is provided with curved three-dimensional guide angles 11 on the four sides” (page 4, last paragraph).  Please see Fig. 3 that illustrates the cover 1 having a  bending angle larger than 70 degrees measured between the substantially planar base or bottom substrate 1 and a tangent to the outer curved side surface located at a peripheral end of the side surface.
Ximos teaches the inner film 2 is a stretchable deformable multi-layer film body (i.e., flexible) (page 4, last paragraph to page 5, top paragraph).  The flexible film 2 of Ximos is disposed on the housing 1 with a housing  surface (i.e., first surface) and side walls (i.e., the at least one side wall) located in contact with (i.e., close to) the flexible film layer 2 (Fig. 4). 
 Regarding the claim limitation that the flexible film layer has an elongation at break higher than or equal to 150%, Ximos does not explicitly teach an elongation at break value.  However, Ximos teaches the stretch ratio of the total area of the inner film 2 is 200% (page 5, seventh full paragraph).  Thus, because the film layer of Ximos may be stretched 200%, it necessarily would also exhibit an elongation at break of greater than 200%.  If not anticipated, it would have been obvious to one of ordinary skill in the art at the time of effective filing of the claims of the invention to provide a composite film according to Ximos with an elongation at break higher than 200% in order to meet the Ximos requirement of stretching to 200%.  The courts have held that where the claimed and prior art products are identical or substantially identical, or are produced by identical or substantially identical processes, the PTO can require an applicant to prove that the prior art products do not necessarily or inherently possess the characteristics of the claimed product. Whether the rejection is based on "inherency" under 35 USC § 102, on prima facie obviousness" under 35 USC § 103, jointly or alternatively, the burden of proof is the same, and its fairness is evidenced by the PTO's inability to manufacture products or to obtain and compare prior art products." In re Best, 562 F2d 1252, 1255, 195 USPQ 430, 433-4 (CCPA 1977). 

Regarding claims 2 and 19, as discussed in the rejection of claims 1 and 18 above, Ximos anticipates or renders obvious an elongation at break value of greater than 200% and thus teaches elongation at break falling within or overlapping the recited range of from 150% to 300%.  

Regarding the claim 3 requirement of an adhesive layer sandwiched between the housing body and flexible film layer having a viscosity higher than or equal to 16N/in, please see the Section 112 rejection above.  Also, it is noted that if the viscosity measurement claimed is directed to an uncured adhesive rather than the adhesive in the final product, because patentability is based on the product itself and does not depend on its method of production, the claimed viscosity may not further limit this product claim.  MPEP 2113.  In order to advance prosecution, on the merits, Ximos teaches a pressure-sensitive adhesive layer 23 in the form of a solid film initially protected by a release paper 231, thus teaching a highly viscous layer (Fig. 2 and page 5, fifth full paragraph).     

Regarding claims 4 and 20,  please see the Section 112 rejection above.  In order to advance prosecution, on the merits, Ximos teaches a decorative layer 22 that may include a printing layer (i.e., ink layer), a metal evaporation layer or a metal transfer layer (i.e., coating layers) (Fig. 2 and page 5, fourth full paragraph). 

Claim Rejections - 35 USC § 103
Claims 6, 8 and 9 are rejected under 35 U.S.C. 103 as being obvious over Ximos as applied to claim 1 (for claim 9) and 4 (for claims 6 and 8) and further in view of Fujian Shishi Tongda Electrical Appliance Co. Ltd. CN107347103A (hereafter Fujian), discussed with reference to the attached machine translation of the description.

Regarding claim 6, please see the Section 112 rejection above.  On the merits, Ximos is silent as to an ultraviolet transfer layer.  Fujian teaches a mobile phone back cover made from glass 1 with a film 2 attached to an inner side thereof by vacuum forming through an optical adhesive layer 3 with an ink pattern layer 4 provided on the attached side of the back cover (Fig. 1 paras [0009] and [0030]).  The ink pattern 4 further includes a UV transfer texture layer 41, a vacuum electroplating layer 42 and a printing ink pattern layer 43 ((Fig. 1, para [0031]).  The ink pattern layer 4 has a thickness of 10-30 µm, overlapping and thus rendering obvious the recited thickness range of 8 -12 µm. Fujian teaches the resulting glass backed cover has the advantages of light weight, thinness, scratch resistance, and a high hardness surfaces that “feels icy and delicate, warm and jade-like and presents a 3D effect” (para [0032]).
It would have been obvious to one of ordinary skill in the art the time of effective filing of the claims of the invention to modify the glass phone housing with ink layer of Ximos to alternatively use the ink layer of Fujian as a predictable alternative decorative feature, for example when a warm a jade-like 3D effect is desired as taught by Fujian. 

Regarding claim 8, please see the section 112 rejection above. On the merits, see the rejection of claim 1 above discussing the entire decorative layer having a stretch ratio of 200% and thus having an elongation at break of greater than 200%, thus teaching the ink layer, as part of the composite also exhibits the composite elongation at break of greater than 200% (and thus greater than 50%).  Ximos is silent as to the thickness of its decorative layer.   Fujian teaches a mobile phone back cover made from glass 1 with a film 2 attached to an inner side thereof by vacuum forming through an optical adhesive layer 3 with an ink pattern layer 4 provided on the attached side of the back cover (Fig. 1 paras [0009] and [0030]).  The ink pattern 4 further includes a UV transfer texture layer 41, a vacuum electroplating layer 42 and a printing ink pattern layer 43 ((Fig. 1, para [0031]).  The ink pattern layer 4 has a thickness of 10-30 µm, reading on the recited thickness range of 10-30 µm.  Fujian teaches the resulting glass backed cover has the advantages of light weight, thinness, scratch resistance, and a high hardness surfaces that “feels icy and delicate, warm and jade-like and presents a 3D effect” (para [0032]).
It would have been obvious to one of ordinary skill in the art the time of effective filing of the claims of the invention to modify the glass phone housing with ink layer of Ximos to alternatively use the ink layer of Fujian as a predictable alternative decorative feature, for example when a warm a jade-like 3D effect is desired as taught by Fujian. 

Regarding claim 9, as discussed in the rejection of claim 1 above, Ximos illustrates a bending angle of over 70 degrees.  However, Ximos is silent as to a bend angle of 90 degrees.  Fujian teaches a mobile phone back cover made from glass 1 with a film 2 attached to an inner side thereof by vacuum forming through an optical adhesive layer 3 with an ink pattern layer 4 provided on the attached side of the back cover (Fig. 1 paras [0009] and [0030]).  Fig. 1 illustrates a phone with a bending angle of 90 degrees.
It would have been obvious to one of ordinary skill in the art at the time of effective filing of the claims of the invention to modify the housing of Ximos to provide a phone with bending angle of 90 degrees as taught by Fujian as a predictable alternative product design attainable by performing the attachment process taught by Fujian.


Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:  Shenzhen Xinhao Precision Tech Co. LTD., CN107465773A and machine translation of description thereof (teaches composite glass back cover for a mobile phone that further includes an inner printed textured layer, the texturing including UV varnish or other coating layers (paras [0006],[0007], [0010], [0013]-[0015], [0027], [0032])).



Any inquiry concerning this communication or earlier communications from the examiner should be directed to CYNTHIA L SCHALLER whose telephone number is (408)918-7619. The examiner can normally be reached Monday-Friday 8 - 4:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Orlando can be reached on 571-270-5038. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/CYNTHIA L SCHALLER/Primary Examiner, Art Unit 1746